DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 1 recite(s) the limitation "the skin" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 1 recite(s) the limitation "a wearable apparatus, having multiple layers of materials, with a low profile almost flush to the skin, one layer having a hard surface membrane barrier to prevent needle penetration".  It is unclear whether the recited “one layer” is referring to one of the “multiple layers” previously recited in the claim, or in addition to the multiple layers previously recited in the claim, because the claim does not refer back to the multiple layers in defining the one layer.  Therefore, claim 1 and the dependent claims thereof based on their incorporation by reference are indefinite.  Examiner suggests amending the claim to state “one layer of the multiple layers”.
Claim(s) 1 and 3 recite(s) the limitation "the body" and “the anatomy of the body part”, respectively. There is insufficient antecedent basis for these limitations in the claims.
Claim(s) 1 recite(s) the limitation "products or any other devices".  These are ambiguous terms which could have an infinite number of meanings.  Thus, the metes and bounds of the claimed invention are no sufficiently defined by the claims, rendering claim 1 and the dependent claims thereof based on their incorporation by reference indefinite.
Claim(s) 2 recite(s) the limitation "one or more layers of the materials”.  Under the broadest reasonable interpretation, this could either be interpreted as each material having one or more layers, or alternatively as referring to a particular one or more materials, each defining a different layer, based on 
Claim(s) 2 recite(s) the limitation "wherein one or more layers of the materials are combined and removed as one piece”.  Under the broadest reasonable interpretation (BRI), this could either be interpreted as a positively recited method step to be performed (i.e., actively combined and removed), or alternatively as a function of the claimed layers (i.e., configured to be combined and removed).  Thus, under the BRI, the claims include two statutory classes (i.e., product and process), rendering the claim indefinite.  Examiner suggests amending the claim to state “wherein one or more of the multiple layers of [[the]] materials are configured to be combined and removed as one piece”.
Claim(s) 2 and 3 recite the limitations “the exterior of the apparatus” and “the exterior layer”, respectively.  There is insufficient antecedent basis for these limitations in the claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-3 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Under the broadest reasonable interpretation of claim 1, which recites “a wearable apparatus, having multiple layers of materials, with a low profile almost flush to the skin, one layer having a hard surface membrane barrier to prevent needle penetration, fitting around an area of the body and worn by an individual”, the claimed invention requires a human body, including “the skin”, “an area of the body”, and “an individual”.  These are not merely referring to an intended use of the claimed medical training aid, but rather it positively requires a physical relationship between elements .
Claim Rejections – 35 USC 102 (AIA )
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2014/0141398 to Zamierowski.  
Regarding claim 1, Zamierowski teaches a medical training aid to simulate a live, patient experience (Abstract: medical device; FIG. 12; par. 0071: device worn by simulated patient, which can be an individual assuming the role of a patient, or a mannequin) comprising: a wearable apparatus  (par. 0071; FIG. 12, ref. 204: finger cot, as shown worn by simulated patient), having multiple layers of materials (FIG. 12, ref. 208 thimble layer, 210 cover layer comprising a different material than thimble layer, including a latex-like or rubber-like, penetrable cover), with a low profile almost flush to the skin  (FIG. 12, ref. 218; par. 0071: as shown, the cover layer is located almost flush with skin of finger), one layer having a hard surface membrane barrier to prevent needle penetration  (par. 0071; FIG. 12, ref. 208: thimble layer comprises a protective, puncture-resistant material), fitting around an area of the body and worn by an individual  (FIG. 12, ref. 204; par. 0071: finger cot worn by simulated patient, around the fingertip area of the body), to simulate a live patient experience during education and/or training on medical needles, products or any other devices  (FIG. 12, ref. 220; par. 0072: cover is penetrated by an instrument).
Regarding claim 2, Zamierowski further teaches wherein one or more layers of the materials are combined and removed as one piece to allow the exterior of the apparatus to be washed and/or sanitized, or disposed of and replaced (par. 0071: finger cot includes multiple layers, including the protective thimble 
Regarding claim 3, Zamierowski further teaches wherein the exterior layer is made of material visually depicting the anatomy of the body part in which the medical training aid is representing  (FIG. 12, ref. 210, cover layer is comprised of a latex or rubber-like material, said material also having a shape that replicates a fingertip, thus visually depicting the anatomy of a finger in which the training is to occur).
Conclusion

	The attached FORM 892 (Notice of References Cited) also includes additional cited prior art deemed relevant by the Examiner but not relied upon in the rejection above, including:  
US 2010/0062408 to Speller which also discloses a training aid for practicing inserting a needle in a vein, which comprises multiple layers, including a skin colored outer surface and a rigid base layer, which is configured to be removably applied to the body of a human for training purposes (Abstract; par. 0038; 0039). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you 


/JAMES B HULL/Primary Examiner, Art Unit 3715